Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Claims Rejections-35 U.S.C. 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3; 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Killick(US.Pat.20160088361).

Regarding claim 1, Killick et al disclose a system for intermediating a virtual image, the system comprising: a communicator configured to receive, from a first device, user information and information about broadcast content into which a virtual image is to be inserted and receive virtual images from a second device(see fig.1 to fig.3 having a network interface 204 for communicating with external devices; MSO 110 may include dynamic advertisement insertion (DAI) system 160 that may include one or more dynamic advertisement insertion (DAI) server(s) 162 and one or more datastores of available advertisements and/or user profiles 164. The MSO 110 may further include a video-on-demand (VOD) system 170 with one or more video-on-

a memory storing one or more instructions(see fig.1 to fig.3 having memory for storing data; memory 210 may store program instructions that are loadable and executable on the processor(s) 200, as well as data generated or received during the execution of these programs. Turning to the contents of the memory 210 in more detail, the memory 210 may include one or more operating systems (O/S) module 212, an applications module 214, an ingestion module 216, an ad placement opportunity module 218, a duration module 220, and a post roll module 2222; 0039-0040; 0056) ; and

a processor configured to execute the one or more instructions stored in the memory to(see fig.1 to fig.3 having processor for executing programs; 0038; 0040-0042)

determine, based on the user information and the information about the broadcast content, one or more virtual images that are insertable into the broadcast content from among the virtual images; and control the communicator to transmit the determined one or more virtual images to the first device(The DAI server(s) 162 may be configured to select ads to be rendered along with a requested media content. The selection of the ads, in example embodiments, may be based at least in part on avails in the media content to be rendered. The avails in the media .

Regarding claim 2, Killick et al disclose wherein the virtual images include at least one of an advertisement image transmitted by an advertiser and an image transmitted by a viewer who watches the broadcast content(advertisements may be targeted to the user from an inventory of available advertisements based on a variety of factors, abstract; 0027;0035).

Regarding claim 3, Killick et al disclose wherein the processor is further configured to execute the one or more instructions to determine whether the advertisement image is insertable into the broadcast content, based on advertiser information and advertisement image information corresponding to the advertisement image(the program duration information may be the sum of the ad-free media content duration summed with the duration of each of the ads identified to be rendered with the requested media content,0023; a particular ad may be too long in duration or too short in duration for placement in a particular ad spot of a particular media 

Regarding claim 7, Killick et al disclose an operation method of a system for intermediating a virtual image, the operation method comprising: receiving, from a first device, user information and information about broadcast content into which a virtual image is to be inserted;  (see fig.1 to fig.3 having a network interface 204 for communicating with external devices; MSO 110 may include dynamic advertisement insertion (DAI) system 160 that may include one or more dynamic advertisement insertion (DAI) server(s) 162 and one or more datastores of available advertisements and/or user profiles 164. The MSO 110 may further include a video-on-demand (VOD) system 170 with one or more video-on-demand (VOD) server(s) 172 that may be configured to coordinate the request and delivery of media content requested by the user 150 via his or her client device 130 and client metadata server(s) 174 that may be configured to provide information in the form of metadata, such as media content run time and/or duration metadata to the client device 130,0027-0028;0048);

receiving virtual images from a second device(The DAI server(s) 162 may be configured to select ads to be rendered along with a requested media content.,0028-0029; the DAI server(s) 162 may be configured to provide the media content with the pre-embedded ads or to replace the pre-embedded ads with other ads in the MSO's 110 inventory of ads, such as ads targeted for a particular user 150 requesting the media content,0044;0046; dynamic advertisement insertion 

determining, based on the user information and the information about the broadcast content, one or more virtual images that are insertable into the broadcast content from among the virtual images; and transmitting the determined one or more virtual images to the first device(The DAI server(s) 162 may be configured to select ads to be rendered along with a requested media content. The selection of the ads, in example embodiments, may be based at least in part on avails in the media content to be rendered. The avails in the media content may be determined form a mapping of avails of the media content that may be received from the content provider(s) 120 or ascertained from one or more elements of the MSO 110. The selection of the ads may further be based on parameters associated with the user 150 and profile information associated with that user 150. These parameters may include subscription level, client device type, product or service purchase history, user demographics, social media activity, combinations thereof, or the like. The ads identified for the media content to be provided to the user 150 may be pre-roll ads, post-roll ads, interstitial ads, overlay ads, combinations thereof, or the like,0028;0045;0048;0074;0023).

Regarding claim 8, it is rejected using the same ground of rejection for claim 2.
Regarding claim 9, it is rejected using the same ground of rejection for claim 3.

                                                       Claims Rejections-35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5; 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killick(US.Pat.20160088361) in view of Holden(US.Pat.No.20140278920). 

Regarding claim 4 , Killick et al  did not explicitly disclose wherein the processor is further configured to execute the one or more instructions to determine, based on information about the one or more virtual images that are insertable into the broadcast content, a rating of the one or more virtual images, and control the communicator to transmit information about the rating of the one or more virtual images to the first device.

However, Holden et al disclose wherein the processor is further configured to execute the one or more instructions to determine, based on information about the one or more virtual images that are insertable into the broadcast content, a rating of the one or more virtual images, and control the communicator to transmit information about the rating of the one or more virtual 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Holden to modify Killick by introducing rating technique for the purpose of improving viewing experience of the users.

Regarding claim 5 , Killick et al  did not explicitly disclose  wherein the processor is further configured to execute the one or more instructions to determine a rating of the advertisement image based on the advertiser information and advertisement image information corresponding to the advertisement image.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Holden to modify Killick by  introducing rating technique for the purpose of improving viewing experience of the users.

Regarding claim 10, it is rejected using the same ground of rejection for claim 4.
Regarding claim 11, it is rejected using the same ground of rejection for claim 5.

Claims 6; 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killick(US.Pat.20160088361) in view of Holden(US.Pat.No.20140278920) and Avedissian(US.Pub.No.20140150029).

Regarding claim 6, Holden and  Killick et al did not explicitly disclose  wherein the processor is further configured to execute the one or more instructions to determine a rating of the image 

However, Avedissian et al disclose wherein the processor is further configured to execute the one or more instructions to determine a rating of the image transmitted by the viewer based on payment information corresponding to the image transmitted by the viewer(Optionally, the user is provided the option of uploading an image of the product before or after they have tagged the item,0011;0013; the registered user may choose to upload a video file, record a video, or link a video of the user generated video review to be received by the host website using, for example, the interface illustrated in FIG. 3. Uploading a video may be accomplished by having a preexisting video file ready and sending the preexisting video file to the host website,0068;0086; 0092;0160; 0015).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Avedissian to modify Killick and Holden by providing user interface to viewer or user to upload video content  for the purpose of improving viewing experience of the users.

Regarding claim 12, it is rejected using the same ground of rejection for claim 6.

                                                                  Conclusions 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                          

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425